DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 and 2/24/2021 have been considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  the chemical formulas in the phosphate buffer recited in line 5 should include proper subscripts.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholas et al. (Journal of Biological Standardization. 1979; 7 (1): 43-51, cited in the IDS).
Nicholas et al. anticipate a cell-associated cell suspension (CAV) infected with a herpesvirus of turkeys (HVT) for use as a Marek’s disease virus vaccine (see the “Introduction and “Vaccines” on pages 43 and 44) that is admixed with the following diluent components, see “Diluents” on page 44:
- (ii) a sucrose, phosphate, glutamate (SPG); or

Neither (ii) or (iv) diluent components comprise protein. These teachings of Nicholas et al. anticipate instant claims 12-14, 17, 20, 21, and 23. Nicholas et al. teach that the SPG diluent has a pH of 7.1 and the SPB diluent has a pH of 7.2, as required by instant claim 16. 
In the abstract and “Cell Culture” on page 44, Nicholas et al. teach that primary chick embryo fibroblasts are infected with HVT, as required by instant claims 15, 22, and 24. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (Journal of Biological Standardization. 1979; 7 (1): 43-51, cited in the IDS, supra) and Honda et al. (US 4,980,162).
See the teachings of Nicholas et al. above. Nicholas et al. teach that primary chick embryo fibroblasts are infected with HVT, see “Cell Culture” on page 44, as required by instant claim 19. Nicholas et al. also teach suspension of the MDV vaccine in SPG (pH 7.1) or SPB (pH 7.2) diluents comprising phosphate and sucrose. See “Vaccines” and “Diluents” on page 44. Nicholas et al. do not teach that the phosphate buffer used as a diluent comprises KH2PO4 and Na2HPO4, sodium, and phenolsulfonphthalein (phenol red), as required by instant claim 18.
Honda et al. teach mixing cell-associated laryngotracheitis virus (ILTV) with sodium chloride, disodium hydrogen phosphate (Na2HPO4), sodium dihydrogen phosphate (sodium salt equivalent of KH2PO4), and phenol red (phenolsulfonphthalein), see lines 2-9 of column 5. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the components of Honda et al. into the stabilizing vaccine diluent of Nicholas et al. because these components are conventional in the art for cell-associated live vaccines, as evidenced by Honda et al. (issued 1990). One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for incorporating the specific stabilizing diluent components of Honda et al. into the stabilizing diluent of Nicholas et al. because both references admix the diluent with live cell-associated avian alphaherpesvirus vaccines, see the description of HTV in “Vaccines” of Nicholas et al. and the description of ILTV in the paragraph bridging columns 4-5 of Honda et al. 
Claims 12-14, 16-18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (USPgPub 2010/0098725), Howell et al. (Journal of Clinical Microbiology. 1983; 18 (3): 658-662), March (Vaccine; 2004; 22: 4358-4364), and Honda et al. (US 4,980,162).
Liu et al. teach a method of stabilizing a cell-associated virus by admixing the infected cells with a serum (protein)-free diluent that comprises a phosphate buffer, sucrose, and sodium with a pH range between 7.0-7.4. See paragraphs [0200, 0263, 0264, 0267, 0337, 0344, and 
Due to the separated discussions of specific limitations in Liu et al. pertinent to the instant claims, Liu et al. only suggests incorporation of Marek’s Disease virus into the (protein)-free diluent that comprises a phosphate buffer and a sucrose.
Howell et al., specifically teach admixing a cell-associated alphaherpesvirus virus, varicella-zoster, into a diluent comprising a phosphate-buffered sucrose solution comprising K2HPO4 (potassium salt equivalent Na2HPO4) and KH2PO4, as required by instant claim 18, see “Virus Stocks” bridging pages 658-659.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated the Marek’s Disease virus cell-associated vaccine into the serum (protein)-free diluent that comprises a phosphate buffer, sucrose, and sodium with a pH range between 7.0-7.4, as suggested by Liu et al. because Howell et al. teach that the sucrose- phosphate diluent results in improved stability during virus storage, see the abstract, Table 2, and Table 5.  
Neither Liu et al. nor Howell et al. teach the inclusion of phenolsulfonphthalein, as required by instant claim 18.
Honda et al. teach mixing cell-associated laryngotracheitis virus (ILTV) with sodium chloride, disodium hydrogen phosphate (Na2HPO4), sodium dihydrogen phosphate (sodium salt equivalent of KH2PO4), and phenol red (phenolsulfonphthalein), see lines 2-9 of column 5.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have included a pH indicator, such as phenolsulfonphthalein, as taught by Honda et al., absent evidence to the contrary, to maintain a rapid visual confirmation of vaccine pH after the diluent is added, see section 4.2 of March.  

Claims 15, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Howell et al., and March as applied to claims 12-14, 16-18, 20, 21, and 23 above, and further in view of Schat et al. (US 4,160,024).
See the teachings of Liu et al., Howell et al., and March above. Liu et al. suggests stabilizing a cell-associated Marek’s Disease virus by admixing the infected cells with a serum (protein)-free diluent that comprises a phosphate buffer, sucrose, and sodium with a pH range between 7.0-7.4. See paragraphs [0200, 0245, 0263, 0264, 0267, 0337, 0344, and 0368]. Liu et al. mentions that the cell culture is fibroblasts, see paragraph [0371] for example.
None of the references teach or suggest avian fibroblasts, as required by instant claims 15, 19, 22, and 24.
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have propagated the Marek’s Disease virus cell-associated vaccine of Liu et al., Howell et al., and March in avian fibroblasts because that is the established cell line to generate a Marek’s Disease virus vaccine, as evidenced by claims 1 and 2 of Schat et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shanon A. Foley/Primary Examiner, Art Unit 1648